DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-22, drawn to compounds and compositions thereof in the reply filed on April 11, 2022, is acknowledged with appreciation.
2.	Claims 23-33 (Group II), are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
3.	In response to the requirement for an election of a single species of Formula (I) or Formula (II), Applicant elects the compound:

    PNG
    media_image1.png
    132
    151
    media_image1.png
    Greyscale
, and in response the requirement for an election of a single medicament, Applicant elects Meropenem. 
Applicants’ elected species of the compound of formula I was found to be free of the prior art. However, no claim reads solely on the elected species. In accord with MPEP 803.02 the search was extended to the extent necessary to determine patentability of the Markush-type claim.  As discussed in the 102 rejection below, art was found that reads on the Markush-type claim. In accord with MPEP 803.02 the search is not extended unnecessarily to all species.  The scope of the independent invention that encompasses the elected species is as follows:
compounds according to Formula (I) that are recited in claim 15:


    PNG
    media_image2.png
    658
    611
    media_image2.png
    Greyscale
.
The non-elected compound species of Formula (I) (i.e., compounds of Formula (I) other than those recited in claim 15) and all compound species of Formula (II) are presently withdrawn from consideration. Claim 22 is also withdrawn from consideration as directed to non-elected species of agents.
4.	Claims 1-33 are present in the application. Claims 22-33 are presently withdrawn from consideration. Claims 1-21 are under examination in this Office Action.

Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted on April 1, 2021 and April 11, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al., WO 2016/149393 A1, published 2016 (hereafter referred to as “Reddy et al.”).
	Instant claim 1 is directed to a compound of Formula (I) or Formula (II), or a pharmaceutically acceptable salt thereof, and embraces the following compound species of claim 15: 

    PNG
    media_image3.png
    120
    144
    media_image3.png
    Greyscale
, and a pharmaceutical composition thereof (claim 16). Claims 2-14 are drawn to claim 1, and further define the compound of Formula (I) or Formula (II). 
	It is noted that the remaining compound species of Formula (I) (i.e., species that are not recited in claim 15) and all species of Formula (II) are presently withdrawn from consideration, please see paragraph 3 above.

Reddy et al. teach functionally related boronic acid derivatives having the same core structure that is instantly recited by Applicant, differing solely in the position of the hydroxyethyl substituent on the benzoxaborinine ring:

    PNG
    media_image4.png
    86
    165
    media_image4.png
    Greyscale
(paragraph [0015]). Reddy et al. teach pharmaceutical compositions thereof (paragraphs [0170]-[0171]).
As such, the genus of compounds disclosed by Reddy et al. fully encompasses the compounds of the instant invention and also demonstrate beta-lactamase inhibitory activity, but Reddy et al. do not teach a single disclosed compound or species that anticipates the subgenus of elected species of claim 15.  
Yet, compounds that are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.).
Furthermore, Reddy et al. generically indicate that the “Y2-G” substitution can be in the meta-position relative to the “-OH” substituent on the benzoxaborinine ring, e.g., see compounds according to Formula Ib:

    PNG
    media_image5.png
    146
    126
    media_image5.png
    Greyscale
  (paragraph [0025] at page 15).

Regarding the comprehensive of the genus disclosed by Reddy et al., a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)(reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").  
Additionally "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
As such, claims 1-16 are prima facie obvious.

	Claims 17-20 are drawn to claim 16, further comprising an additional medicament, more specifically Meropenem (claim 21).
	Additionally, Reddy et al. discuss 	co-administering the pharmaceutical composition with an additional medicament (paragraphs [0195]-[0198]), specifically naming Meropenem as a preferred medicament (paragraph [0199]).
	Thus, one skilled in the art would know to pick and choose from the medicaments named and select Meropenem to formulate in combination with the pharmaceutical composition comprising Applicant’s elected species.
	As such, claims 17-21 are prima facie obvious.




9.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al., WO 2016/149393 A1, published 2016 (hereafter referred to as “Reddy et al.”).
	Instant claim 1 is directed to a compound of Formula (I) or Formula (II), or a pharmaceutically acceptable salt thereof, and embraces the following compound species of claim 15: 

    PNG
    media_image6.png
    123
    137
    media_image6.png
    Greyscale
, and a pharmaceutical composition thereof (claim 16). Claims 2-14 are drawn to claim 1, and further define the compound of Formula (I) or Formula (II). 
	It is noted that the remaining compound species of Formula (I) (i.e., species that are not recited in claim 15) and all species of Formula (II) are presently withdrawn from consideration, please see paragraph 3 above.

Reddy et al. teach functionally related boronic acid derivatives having the same core structure that is instantly recited by Applicant, differing solely in the addition of one -CH2- group adjacent to the methoxy substituent on the benzoxaborinine ring:

    PNG
    media_image7.png
    115
    106
    media_image7.png
    Greyscale
 (paragraph [0056] at page 21). Reddy et al. teach pharmaceutical compositions thereof (paragraphs [0170]-[0171]).
As such, the genus of compounds disclosed by Reddy et al. fully encompasses the compounds of the instant invention and also demonstrate beta-lactamase inhibitory activity, but Reddy et al. do not teach a single disclosed compound or species that anticipates the subgenus of elected species of claim 15.  
Yet, compounds that are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.).  Nothing inventive is seen in preparing a homolog of the previously disclosed compound of Reddy et al., which shares the same beta-lactamase inhibitory activity.
Regarding the comprehensive of the genus disclosed by Reddy et al., a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)(reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").  
Additionally "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
As such, claims 1-16 are prima facie obvious.

	Claims 17-20 are drawn to claim 16, further comprising an additional medicament, more specifically Meropenem (claim 21).
	Additionally, Reddy et al. discuss 	co-administering the pharmaceutical composition with an additional medicament (paragraphs [0195]-[0198]), specifically naming Meropenem as a preferred medicament (paragraph [0199]).
	Thus, one skilled in the art would know to pick and choose from the medicaments named and select Meropenem to formulate in combination with the pharmaceutical composition comprising Applicant’s elected species.
	As such, claims 17-21 are prima facie obvious.

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.	Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,132,140 B2.
 	Although the claims at issue are not identical, they are not patentably distinct from each other because: 
	Instant claim 1 is directed to a compound of Formula (I) or Formula (II), or a pharmaceutically acceptable salt thereof, more specifically the subgenus of compounds of claim 15 and their pharmaceutical compositions thereof (claim 16). Claims 2-14 are drawn to claim 1, and further define the compound of Formula (I) or Formula (II). Claims 17-20 are drawn to claim 16, further comprising an additional medicament, more specifically Meropenem (claim 21).
	It is noted that the remaining compound species of Formula (I) and all species of Formula (II) are presently withdrawn from consideration, please see paragraph 3 above.

U.S. 9,132,140 B2 recites boronic acid derivatives of Formula (I-1) having the same core structure that is instantly recited by Applicant:

    PNG
    media_image8.png
    198
    349
    media_image8.png
    Greyscale
, wherein “n”=0; “G”=-OR3 and R3=H; “J”= CH; “L”= CH; and “M”= C-OMe;“Y”=CH2; R=H; which is the same as Applicant’s elected species, above. U.S. 9,132,140 B2 recites a pharmaceutical composition thereof in claim 17. U.S. 9,132,140 B2 recites co-administering the pharmaceutical composition with an additional medicament in claim 19 and specifically naming Meropenem as a preferred medicament in claim 20.
	The genus of compounds recited in U.S. 9,132,140 B2 differ from Applicant’s elected species as positional isomers, i.e. the “Y-(CR8R9)n-G” substituent is in the ortho position relative to the -OH moiety, wherein Applicant’s “-CH2-G” substituent is in the meta position relative to the -OH moiety. 
	Yet, minus a showing of unobvious results, nothing unobvious is seen in one of skill in the art picking and choosing from the various substituents disclosed and the same core boronic acid structure, as recited in U.S. 9,132,140 B2, and preparing Applicant’s elected species, particularly when it possesses the same improved beta-lactamase inhibitory activity.  Additionally, compounds that are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.) Therefore one skilled in the art would be motivated to prepare the instantly recited positional isomer of the boronic acid derivative previously recited in U.S. 9,132,140 B2, and would reasonably expect that the similar compound would have similar pharmacokinetic properties, oral availability, antimicrobial potency, and/or duration of effect, etc.
	"An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990). See MPEP § 2144 for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds.
	Thus, preparing a compound or its composition comprising a positional isomer of the previously recited boronic acid derivative is recognized as within the ordinary capabilities of one skilled in the art.
Regarding the comprehensive of the genus recited, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)(reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").  
Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

12.	Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,241,947 B2.
 	Although the claims at issue are not identical, they are not patentably distinct from each other because: 
	Instant claim 1 is directed to a compound of Formula (I) or Formula (II), or a pharmaceutically acceptable salt thereof, more specifically the subgenus of compounds of claim 15, and their pharmaceutical compositions thereof (claim 16). Claims 2-14 are drawn to claim 1, and further define the compound of Formula (I) or Formula (II). Claims 17-20 are drawn to claim 16, further comprising an additional medicament, more specifically Meropenem (claim 21).
	It is noted that the remaining compound species of Formula (I) and all species of Formula (II) are presently withdrawn from consideration, please see paragraph 3 above.

U.S. 9,241,947 B2 recites boronic acid derivatives of Formula (I) having the same core structure that is instantly recited by Applicant:

    PNG
    media_image9.png
    153
    289
    media_image9.png
    Greyscale
, wherein “n”=0; “G”=-OR1 and R1=H; “J”= CH; “L”= CH; and “M”= C-OMe;“Y”=CH2; R=H; which is the same as Applicant’s elected species, above. U.S. 9,241,197 B2 recites a pharmaceutical composition thereof in claim 20. U.S. 9,241,197 B2 recites co-administering the pharmaceutical composition with an additional medicament in claims 21-22 and specifically naming Meropenem as a preferred medicament in claims 24 and 25.
	The genus of compounds recited in U.S. 9,241,197 B2 differ from Applicant’s elected species as positional isomers, i.e. the “Y-(CH2)n-G” substituent is in the ortho position relative to the -OH moiety, wherein Applicant’s “-CH2-G” substituent is in the meta position relative to the -OH moiety. 
	Yet, minus a showing of unobvious results, nothing unobvious is seen in one of skill in the art picking and choosing from the various substituents disclosed and the same core boronic acid structure, as recited in U.S. 9,241,197 B2, and preparing Applicant’s elected species, particularly when it possesses the same improved beta-lactamase inhibitory activity.  Additionally, compounds that are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.) Therefore one skilled in the art would be motivated to prepare the instantly recited positional isomer of the boronic acid derivative previously recited in U.S. 9,241,197 B2, and would reasonably expect that the similar compound would have similar pharmacokinetic properties, oral availability, antimicrobial potency, and/or duration of effect, etc.
	"An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990). See MPEP § 2144 for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds.
	Thus, preparing a compound or its composition comprising a positional isomer of the previously recited boronic acid derivative is recognized as within the ordinary capabilities of one skilled in the art.
Regarding the comprehensive of the genus recited, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)(reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").  
Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

13.	Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,206,937 B2.
 	Although the claims at issue are not identical, they are not patentably distinct from each other because: 
	Instant claim 1 is directed to a compound of Formula (I) or Formula (II), or a pharmaceutically acceptable salt thereof, more specifically the subgenus of compounds of claim 15, and its pharmaceutical composition thereof (claim 16). Claims 2-14 are drawn to claim 1, and further define the compound of Formula (I) or Formula (II). Claims 17-20 are drawn to claim 16, further comprising an additional medicament, more specifically Meropenem (claim 21).
	It is noted that the remaining compound species of Formula (I) and all species of Formula (II) are presently withdrawn from consideration, please see paragraph 3 above.

U.S. 10,206,937 B2 recites boronic acid derivatives of Formula (I) having the same core structure that is instantly recited by Applicant:

    PNG
    media_image8.png
    198
    349
    media_image8.png
    Greyscale
, wherein “n”=0; “G”=-OR3 and R3=H; “J”= CH; “L”= CH; and “M”= C-OMe;“Y”=CH2; R=H; which is the same as Applicant’s elected species, above. U.S. 10,206,937 B2 recites a pharmaceutical composition thereof in claim 28. U.S. 10,206,937 B2 recites co-administering the pharmaceutical composition with an additional medicament in claim 39 and specifically naming Meropenem as a preferred medicament in claim 40.
	The genus of compounds recited in U.S. 10,206,937 B2 differ from Applicant’s elected species as positional isomers, i.e. the “Y-(CR8R9)n-G” substituent is in the ortho position relative to the -OH moiety, wherein Applicant’s “-CH2-G” substituent is in the meta position relative to the -OH moiety. 
	Yet, minus a showing of unobvious results, nothing unobvious is seen in one of skill in the art picking and choosing from the various substituents disclosed and the same core boronic acid structure, as recited in U.S. 10,206,937 B2, and preparing Applicant’s elected species, particularly when it possesses the same improved beta-lactamase inhibitory activity.  Additionally, compounds that are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.) Therefore one skilled in the art would be motivated to prepare the instantly recited positional isomer of the boronic acid derivative previously recited in U.S. 10,206,937 B2, and would reasonably expect that the similar compound would have similar pharmacokinetic properties, oral availability, antimicrobial potency, and/or duration of effect, etc.
	"An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990). See MPEP § 2144 for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds.
	Thus, preparing a compound or its composition comprising a positional isomer of the previously recited boronic acid derivative is recognized as within the ordinary capabilities of one skilled in the art.
Regarding the comprehensive of the genus recited, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)(reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").  
Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).


Conclusion
14.	In conclusion, claims 1-33 are present in the application. Claims 22-33 are presently withdrawn from consideration. Claims 1-21 are rejected.  No claim is currently allowable.

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680. The examiner can normally be reached Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANET L COPPINS/Examiner, Art Unit 1628   

/CRAIG D RICCI/Primary Examiner, Art Unit 1611